DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first recessed contact and the first contact region comprise different materials; a first doped region comprising a second dopant conductivity type opposite to the first conductivity type in the region of semiconductor material spaced apart from the first major surface and below the first trench; and a gate contact region in the region of semiconductor material electrically coupled to the first doped region, wherein: the gate contact region comprises a second doped region of the second conductivity type; and the first doped region and the second doped region contact at a side of the second doped at a location below the first major surface”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “recessed contacts extending through the openings; and first contact regions over the recessed contacts within the trenches, wherein the recessed contacts and the first contact regions comprise different materials; doped regions comprising a second dopant conductivity type opposite to the first conductivity type in the region of semiconductor material spaced apart from the first major surface and below the trenches; and gate contact regions in the active region of region of semiconductor material electrically coupled to the doped regions, wherein: at least first portions of the recessed contacts are electrically coupled to the doped region; and  the first contact regions comprise a Schottky barrier material”, with combination of remaining features, as recited in claim 15.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein each first dielectric structure comprises an opening adjacent to the lower surface; recessed contacts extending through the openings; and first contact regions over the recessed contacts within the trenches, wherein the recessed contacts and the first contact regions comprise different materials; providing doped regions comprising a second dopant conductivity type opposite to the first conductivity type in the region of semiconductor material spaced apart from the first major surface and below the trenches; and providing gate contact regions in the active region of region of semiconductor material electrically coupled to the doped regions, wherein: at least first portions of the recessed contacts are electrically coupled to  the doped regions”, with combination of remaining features, as recited in claim 20.

Poelzl et al (US 2007/0059887 A1) discloses semiconductor zones 13, 14, which form the body zone and the source zone of the trench transistor, are produced in the more lightly doped semiconductor zone 12. The body zone 13 has complementary doping to the semiconductor zone 12 forming the drift zone and complementary doping to the source zone 14. The body zone 13 is arranged between the source zone 14 and the drift zone 12 and is p-doped in the case of an n-channel MOSFET, while the source zone 14, the drift zone 12 and the drain zone 11 are n-doped. In the case of a p-channel MOSFET, these semiconductor zones correspondingly have complementary doping. The doping ratios in an IGBT correspond to the doping ratios in an n-channel MOSFET, the difference being that the drain zone 11 is p-doped (Fig [2], Para [0044]).

However, Poelzl fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 15.

Claims 2-14 and 16-19 are allowed as those inherit the allowable subject matter from clams 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898